UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
RUTH A. HUNTER, ef al.,
Plaintiffs, Case No. 2:18-cv-1097
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Elizabeth Preston Deavers
v.
RHINO SHIELD, et al,
Defendants.

OPINION & ORDER

Currently pending before the Court is Plaintiffs Mark D. Hunter, as Executor of the Estate
of David G. Hunter, and Ruth A. Hunter’s (collectively “Plaintiffs”) Motion for Default Judgment
against John D. Robertson. (ECF No. 68). For the reasons stated herein, Plaintiffs’ Motion is
DENIED WITHOUT PREJUDICE.

I.

Plaintiffs commenced this action on September 21, 2018, through the filing of a seven-
count Complaint, (See Compl. [ECF No. 1]). On November 8, 2018 Plaintiff filed an eight-count
Amended Complaint. (See Am. Compl. [ECF No. 18]). Plaintiff asserts claims for: 1) violations
of the Ohio Consumer Sales Practices Act (Am. Compl. J{ 187-194); 2) “Negligent and/or
Intentional Misrepresentation” (/d. ff 195-201); 3) Breach of Contract (Id J 203-211); 4)
Violations of the Ohio Home Sales Solicitation Act Ud. J] 212-216); 5) Breach of Express and
Implied Warranties and Violations of the Magnuson Moss Warranty Act (/d. #] 217-230); 6) Civil

Conspiracy (Id. {J 231-236); 7) “Declaratory Judgment that Defendants are Vicarious Liability
[sic] As Agents, Agents by Estoppel, Apparent Authority, and as a Joint Venture” (id. J] 237-
244); and 8) Alter Ego Liability (/d § 245-247).

Plaintiffs first attempted to serve Defendant John D. Robertson (“Robertson”) with a copy
of the Amended Complaint by way of certified mail, however the Summons was returned as
unexecuted on December 4, 2018. (See ECF No. 34). On January 10, 2019, Plaintiffs moved to
setve Robertson by publication, and the Court granted that motion on February 26, 2019, (See
ECF Nos. 44, 56). Plaintiffs submitted the proposed public notice to the Court on March 4, 2019.
(ECF No. 57). And on March 4, 2019, the Court granted Plaintiffs’ request to effect service with
the proposed publication. (ECF No. 58). On April 18, 2019, Plaintiffs filed the affidavit of Cindy
A. Shillingburg on behalf of the Daily Reporter to demonstrate that they had complied with the
Court’s previous Order and that they had published the Notice in the Daily Reporter once per week
for a period of six consecutive weeks. (See ECF Nos. 64, 64-1).

Plaintiffs filed the Motion for Default Judgment against Robertson on May 14, 2019. (ECF
No. 68). Robertson has not responded to this Motion and has yet to otherwise enter an appearance
before this Court.

II.

Federal Rule of Civil Procedure 55(a) states that when a party “against whom a judgment
for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by
affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 5(a). To obtain a
default judgment under Federal Rule of Civil Procedure 55(b), there must first be an entry of
default under Rule 55(a) with the Clerk. See Shepherd Claims Serv. Inc. v. William Darrah &
Assoc., 795 F.2d 190, 193 (6th Cir. 1986) (stating “entry of default is . . . the first procedural step

on the road to obtaining a default judgment”). Federal Rule of Civil Procedure 12(a)(1)(A)(i)
states that a defendant “must serve an answer within 21 days after being served with a complaint.”
Fed. R. Civ. P. 12(a).
Til.

Plaintiffs are requesting an entry of default judgment against Robertson for failing to
respond to the Amended Complaint. The Court agrees that Robertson has failed to serve his
Answer or otherwise respond to the Amended Complaint within the allotted time under Rule 12
and thus default may be appropriate. However, Plaintiffs have failed to first apply for entry of
default with the Clark, which is a necessary prerequisite to a Court’s entry of default judgment.

IV.

For the reasons set forth above, Plaintiffs’ Motion for Default Judgment against John D.

Robertson (ECF No. 68) is DENIED WITHOUT PREJUDICE. Once Plaintiffs apply for default

with the Clerk and default is entered, Plaintiffs may re-file a Motion for Default Judgment.

 

 

IT IS SO ORDERED.
A HO~YOlO fINZ
DATE EDMUND A ARGUS, JR.
CHIEF D STATES DISTRICT JUDGE
